DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is unclear which abstract filed is the substitute abstract.  Both have the date of August 31, 2020, and neither is labeled “substitute”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The parentheses in claim 1, the last 3 lines, render the claim indefinite and must be removed.  It is unclear if the text within the parentheses is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting.  For the purpose of further examination, it is taken that the text within the parentheses further limits the claim.  Appropriate correction is required.
Further, the limitations within the parentheses is not defined nor has antecedent basis.  It is unclear what is meant by “MCR 301, AntonPaar”, and “slot 100 µm, measuring plate diameter: 25 mm (plate/plate), deformation 0.01 at 5 Hz, temperature: 25 °C”.
Regarding claim 11: The “stress durability test as described in Ford FLTM BV 101-07” is not defined in the claim, and therefore the claim is unclear. The limitation Ford FLTM BV 101-07 has no antecedent basis.
Regarding claim 14: Claim 14 recites the limitation "The method" in the first line.  There is insufficient antecedent basis for this limitation in the claim since claim 1, from which claim 14 depends, does not include a method.
Regarding claim 15: When a claim depends from another claim, all limitations are included from the claim from which it depends.  However, in claim 15, it appears that only the epoxy novolac is intended to be included in the method of claim 15, but the one-component thermosetting epoxy resin adhesive is mentioned.  It is not understood if the entire composition is required, or only the epoxy novolac.  In order to make the claim clear, it is suggested to convert claim 15 to an independent claim, and include only the limitations from claim 1 which are needed.
Further in claim 15, the “stress durability test as described in Ford FLTM BV 101-07” is not defined in the claim, and therefore the claim is unclear. The limitation Ford FLTM BV 101-07 has no antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kokkot et al. (US 2020/0172775).
Regarding claims 1 and 6: Kokkot et al. teaches a one component (para. 19) thermosetting epoxy resin adhesive (abstract) comprising at least one epoxy resin of the claimed formula (II) (para. 27), where R’ and R’’ are CH3 and the index s/n has the value of 1-20 (para. 28), which overlaps the claimed formula. This is a bisphenol A-epichlorohydrin epoxy, which can be in the composition in an amount of 0-40 total weight percentage (table 1), which overlaps the claimed range. Kokkot et al. also teaches at least one epoxy novolac of the claimed EN formula (para. 29), where R1 is hydrogen, R2 is CH2, and the index z/n is an integer from 1-20, which overlaps the claimed formula.  The amount of the epoxy novolac resin can be in the composition in an amount of 0-40 total weight percentage (table 1), which overlaps the claimed range. Kokkot et al. also teaches at least one latent hardener such as dicyandiamide (table 1), an accelerator (table 1), and a toughness improver (para. 32), which is considered in the group of “other conventional additives” and can be present in an amount of 0-5% (table 1), which overlaps the claimed range. The viscosity is chosen so that the uncured adhesive formulation is solid or semisolid (para. 30), which is defined in the reference at standard temperature to be 74,000 cP to 1,000,000 cP (para. 22), which is 74-1000 Pa∙s, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to make an overlapping adhesive to that claimed and would have been motivated to do so since Kokkot et al. teaches these are appropriate values for the variables to achieve the disclosed invention.
Regarding claim 2: The amount of the epoxy novolac resin can be in the composition in an amount of 0-40 total weight percentage (table 1), which overlaps the claimed range.
Regarding claim 3: Kokkot et al. teaches an epoxy novolac were R2 is CH2, R1 is H and z/n is 1-20, which overlaps the claimed range (para. 29).
Regarding claim 4: The bisphenol A epoxy resin can be in the composition in an amount of 0-40 total weight percentage (table 1), which overlaps the claimed range.
Regarding claim 5: Kokkot et al. teaches the bisphenol A epoxy resin has R’ and R’’ as CH3, and the index s/n is 1-20 (para. 27-28), which overlaps the claimed range.
Regarding claim 7: Kokkot et al. teaches the cure accelerator can be phenyldimethylurea/substituted urea (para. 33).
Regarding claim 9: Kokkot et al. teaches a gelling agent/polyvinylidene chloride (para. 32).
Regarding claim 10: Kokkot et al. teaches a toughness improver such as a core-shell polymer (para. 32).
Regarding claim 11: While Kokkot et al. does not directly disclose the property associated with the stress durability test, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 12: Kokkot et al. teaches a method of bonding substrates (para. 13), the term “heat-stable” having a broadest reasonable interpretation to cover the nylon substrates of the reference.  Kokkot et al. teaches applying the adhesive to the surfaces, contacting with another substrate and heating to a temperature of at least 140 °C (para. 13) to bond the substrates).
Regarding claim 13: Kokkot et al. teaches heating the adhesive to 160 °C for 15 minutes (para. 23).
Regarding claim 14: Kokkot et al. teaches making a sandwich of carbon fiber reinforced polymer composite panels (table 4), which are used to make panels (para. 10).
Regarding claim 15: Kokkot et al. teaches a method of using an epoxy novolac as described in claim 1 (para. 29). While the amount of stress durability cycles is not disclosed, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kokkot et al. (US 2020/0172775) as applied to claim 1 set forth above and in view of Burns et al. (U.S. Pat. 6,653,371).
Regarding claim 8: Kokkot et al. teaches the basic claimed adhesive as set forth above.  Not disclosed is at least one epoxy-bearing reactive diluent in an amount of 1-10 wt%. However, Burns et al. teaches a monofunctional epoxy diluent in an amount of up to 50 parts by weight based on the total of the epoxy resin (col. 8 lines 5-20). Kokkot et al. and Burns et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin adhesives. At the time of the invention a person having ordinary skill in the art would have found it obvious to include an epoxy functional diluent and would have been motivated to do so to adjust the viscosity to the desired range.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767